Title: To George Washington from Brigadier General William Smallwood, 28 March 1778
From: Smallwood, William
To: Washington, George



Dear Sir,
Wilmington [Del.] March 28th 1778

I have inclosed you Depositions &c., relative to the Treatment of the British Prisoners Captured in the Brig Symetry during their Stay here—shou’d have transmitted them before, but have waited in expectation of obtaining Colo. Gunbys, Captns Godmans, & Learmonths De-positions, which would have been very material, as they were privy to the whole transactions from the Time of the Brigs Capture, but they have not yet Returned.
The Enemy about four Days ago had a Fleet of near 50 Sail standing up the River, which I fancy was from New York—and yesterdy their Foraging Fleet went up, without touching on this Side the Delaware, except three or four small Parties about Fort Penn, who have been constantly drove off by a Party of 100 of our Men, who have been guarding & aiding the removal of the Forage on that Shore—which is at length happily effected—A Gentleman out of Philadelphia on Friday last, informed me he saw Genl Lee in the Coffee House there, but can give no account whether he came by Land, or with the Fleet—I have the Honor to be with much Regard your Excellencys very Obedt Hble Sert

W. Smallwood

